Name: Council Implementing Regulation (EU) 2019/1208 of 15 July 2019 implementing Article 20(3) of Regulation (EU) 2015/735 concerning restrictive measures in respect of the situation in South Sudan
 Type: Implementing Regulation
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: nan

 17.7.2019 EN Official Journal of the European Union L 191/4 COUNCIL IMPLEMENTING REGULATION (EU) 2019/1208 of 15 July 2019 implementing Article 20(3) of Regulation (EU) 2015/735 concerning restrictive measures in respect of the situation in South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/735 of 7 May 2015 concerning restrictive measures in respect of the situation in South Sudan, and repealing Regulation (EU) No 748/2014 (1), and in particular Article 20(3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 7 May 2015, the Council adopted Regulation (EU) 2015/735. (2) On 25 June 2019, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2206 (2015) updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) 2015/735 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2015/735 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2019. For the Council The President F. MOGHERINI (1) OJ L 117, 8.5.2015, p. 13. ANNEX The entry concerning the person listed below is replaced by the following entry: 8. Paul MALONG AWAN ANEI (alias: a) Paul Malong Awan Anei, b) Paul Malong, c) Bol Malong) Title: General Designation: a) Former Chief of Staff of the Sudan People's Liberation Army (SPLA), b) Former Governor, Northern Bahr el-Ghazal State Date of birth: a) 1962, b) 4 Dec. 1960, c) 12 Apr. 1960, d) 1 January 1962 Place of birth: a) Malualkon, South Sudan, b) Kotido, Uganda Nationality: a) South Sudan, b) Uganda Passport no: a) South Sudan number S00004370, b) South Sudan number D00001369, c) Sudan number 003606, d) Sudan number 00606, e) Sudan number B002606, f) Uganda number DA025963 Date of UN designation: 13 July 2018 Other information: As Chief of General Staff of the SPLA, Malong expanded or extended the conflict in South Sudan through breaches of the Cessation of Hostilities Agreement and breaches of the 2015 Agreement on the Resolution of the Conflict in South Sudan (ARCSS). He reportedly directed efforts to kill opposition leader Riek Machar. He ordered SPLA units to prevent the transport of humanitarian supplies. Under Malong's leadership, the SPLA attacked civilians, schools and hospitals; forced the displacement of civilians; carried out enforced disappearances; arbitrarily detained civilians; and conducted acts of torture, and rape. He mobilised the Mathiang Anyoor Dinka tribal militia, which uses child soldiers. Under his leadership, the SPLA restricted UNMISS, the Joint Monitoring and Evaluation Commission (JMEC), and CTSAMM access to sites to investigate and document abuses. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Paul Malong Awan was listed on 13 July 2018 pursuant to paragraphs 6, 7 (a), 7 (b), 7 (c), 7 (d), 7 (f), and 8 of resolution 2206 (2015), as reaffirmed in resolution 2418 (2018), for actions or policies that have the purpose or effect of expanding or extending the conflict in South Sudan or obstructing reconciliation or peace talks or processes, including breaches of the Cessation of Hostilities Agreement ; actions or policies that threaten transitional agreements or undermine the political process in South Sudan ; the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through conduct that would constitute a serious abuse or violation of human rights or a violation of international humanitarian law ; planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in South Sudan ; The use or recruitment of children by armed groups or armed forces in the context of the armed conflict in South Sudan ; the obstruction of the activities of international peacekeeping, diplomatic, or humanitarian missions in South Sudan, including IGAD's Monitoring and Verification Mechanism or of the delivery or distribution of, or access to, humanitarian assistance ; and as a leader of any entity, including any South Sudanese government, opposition, militia, or other group, that has, or whose members have, engaged in any of the activities described in paragraphs 6 and 7 . Malong served as Chief of General Staff of the SPLA from April 23, 2014, to May 2017. In his former position as the Chief of General Staff, he expanded or extended the conflict in South Sudan through breaches of the Cessation of Hostilities Agreement and breaches of the 2015 Agreement on the Resolution of the Conflict in South Sudan (ARCSS). As of early August 2016, Malong reportedly directed efforts to kill South Sudanese opposition leader Riek Machar. Malong, knowingly countermanding President Salva Kiir's orders, ordered the 10 July 2016 tank, helicopter gunship, and infantry assaults on Machar's residence and the Sudan Peoples' Liberation Movement in Opposition (SPLM-IO)'s Jebel  base. Malong personally oversaw efforts from SPLA headquarters to intercept Machar. As of early August 2016, Malong wanted the SPLA to attack Machar's suspected position immediately and informed SPLA commanders that Machar was not to be taken alive. In addition, in early 2016 information indicates that Malong ordered SPLA units to prevent the transport of humanitarian supplies across the Nile River, where tens of thousands of civilians were facing hunger, claiming that food aid would be diverted from civilians to militia groups. As a result of Malong's orders, food supplies were blocked from crossing the Nile for at least two weeks. Throughout his tenure as Chief of General Staff of the SPLA, Malong has been responsible for the SPLA and its allied forces' perpetration of serious abuses including attacks on civilians, forced displacement, enforced disappearances, arbitrary detentions, torture, and rape. Under Malong's leadership, the SPLA launched attacks directed against the civilian population and intentionally killed unarmed and fleeing civilians. In the Yei area alone, the UN documented 114 killings of civilians by the SPLA and its allied forces between July 2016 and January 2017. The SPLA intentionally attacked schools and hospitals. In April 2017, Malong allegedly ordered the SPLA to clear all people, including civilians from the area around Wau. Malong reportedly did not discourage the killing of civilians by the SPLA troops, and persons suspected of hiding rebels were considered legitimate targets. According to a 15 October 2014 African Union Commission of Inquiry on South Sudan report, Malong was responsible for the mass mobilisation of Mathiang Anyoor Dinka tribal militia, which Ceasefire and Transitional Security Arrangements Monitoring Mechanism (CTSAMM) documented use child soldiers. Under Malong's leadership of the SPLA, the government forces regularly restricted United Nations Mission in South Sudan (UNMISS), Joint Monitoring and Evaluation Commission (JMEC), and CTSAMM's access when they tried to investigate and document abuses. For example, on April 5, 2017, a joint UN and CTSAMM patrol tried to access Pajok but was turned back by SPLA soldiers.